Citation Nr: 1743187	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  02-03 507A	)	DATE
	)
	)


THE ISSUE

Whether a May 16, 1989 Board of Veterans' Appeals (Board) decision, which did not a grant a separate rating for headaches, should be revised or reversed on the grounds of clear and unmistakable error (CUE).  

(The matters of entitlement to service connection for right ear hearing loss, hypertension, glaucoma, osteoarthritis, chronic fatigue syndrome, an eye disorder (other than glaucoma and diabetic retinopathy), increased ratings for diabetes mellitus type 2, hepatitis C, left ear hearing loss, residual scar of a gunshot wound (GSW) of the left ear and left side of the head, whether a March 31, 1971 Board decision which denied entitlement to an increased rating for left ear hearing loss should be revised or reversed on the grounds of CUE, and whether a March 30, 1979 rating decision which denied entitlement to a total rating based on individual unemployability should be revised or reversed on the grounds of CUE, are the subject of a separate, but concurrently issued, Board decision).  


REPRESENTATION

Moving party represented by:  Florida Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to September 1969, including combat service in the Republic of Vietnam; his decorations include the Purple Heart Medal and the Combat Infantryman Badge.  

This matter is before the Board the Board as an original action on the motion of the Veteran in which he alleges CUE in a May 16, 1989, Board decision that determined that a separate rating for headaches apart from tinnitus was not assignable.  

In June 2007, the Board dismissed without prejudice the Veteran's motion of CUE.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2008 Memorandum Decision, the Court vacated the Board's June 2007 decision, and remanded the case for compliance with the terms of the Memorandum Decision.  Notably, the December 2008 Memorandum Decision instructions included that the Board should address each allegation of CUE as a separate matter.  

In April 2010, the Board, in part, dismissed without prejudice the Veteran's motion of CUE in a May 16, 1989, Board decision, which denied assigning a separate rating for headaches apart from tinnitus.  The Veteran appealed the Board's decision to the Court.  In a January 2012 Memorandum Decision, the Court vacated the Board's April 2010 decision, and remanded the case for compliance with the terms of the Memorandum Decision.  

In December 2013, the Board, in part, denied the Veteran's motion of CUE in a May 16, 1989, Board decision that did not assign a separate rating for headaches.  The Veteran appealed the Board's decision to the Court.  In a September 2015 Memorandum Decision, the Court affirmed and vacated in part the December 2013 Board decision, specifically including a remand of the assignment of a separate rating for headaches.  The matter on appeal has been specifically characterized in accordance with the September 2015 Memorandum Decision.  


FINDINGS OF FACT

1.  The May 1989 Board decision was consistent with the evidence of record and the law in effect at that time.  

2.  To the extent any error was committed in the Board's May 1989 decision, the record does not reflect that had it not been made, it would have manifestly changed the outcome.  


CONCLUSION OF LAW

The May 16, 1989, Board decision that did not grant a separate rating for headaches was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403 (2016).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A May 16, 1989 Board decision denied entitlement to a rating in excess of 10 percent for tinnitus with headaches, including granting a separate rating for headaches.  Nothing in the record indicates the Veteran appealed the Board's 1989 decision to the Court.  Accordingly, the May 1989 decision is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.  

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when the decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006).  Second, the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated."  Stallworth, 20 Vet. App. at 487.  Finally, the error must have "manifestly changed the outcome" of the decision being attacked at the time that decision was rendered, such that if there were no CUE the benefit would have been granted rather than denied.  Id.; see Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).

As a threshold matter, the Court found in the January 2012 Memorandum Decision that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b); see also Canady v. Nicholson, 20 Vet. App. 393, 401-02 (2006).

In addressing the merits of the claim that the Board in the May 16, 1989, decision committed CUE in not assigning a separate rating for headaches, the Board finds that it must first provide a pertinent historical background of the disability at issue.  

Historically, a January 1970 rating decision, in part, granted service connection for left ear hearing loss with tinnitus.  A March 1970 rating decision then granted service connected for headaches, stating "[service connection] for residuals of trauma to the head with resultant subjective headaches and tinnitus is conceded on sound medical principles and a compensable evaluation of 10% under [diagnostic code] 9304 is assigned." (emphasis added).  Thereafter, a January 1979 rating decision granted service connection for non-psychotic organic brain syndrome, and the Veteran's service-connected headaches and tinnitus was re-characterized as non-psychotic organic brain syndrome with brain trauma and tinnitus under Code 9304.  A March 1979 rating decision then reduced the rating for the Veteran's organic brain syndrome (later determined to be erroneous), and provided a separate 10 percent rating for tinnitus under Codes 6260-8199.

While the appealed from November 1987 rating decision characterized the Veteran's service-connected disability as "tinnitus with headaches, residuals of trauma," and rated it as 10 percent disabling under 38 C.F.R. Part 4, Diagnostic Code 6260 (tinnitus) - 8100 (migraine headaches), the Board in its May 1989 decision elected to rate the Veteran's disability under 38 C.F.R. Part 4, Diagnostic Code 8045 (purely subjective complaints because of brain disease due to trauma) - 6260 (tinnitus).  

The Board reiterates as it did in its December 2013 decision, in 1989, as today, the Board is not bound by the Diagnostic Codes used by the RO to rate a service-connected disability.  Given the nature and location of the Veteran's disability, the Board finds that the decision to rate the Veteran's disability under 38 C.F.R. Part 4, Diagnostic Codes 8045-6260 was a tenable one because the tinnitus with headaches was caused by a head trauma and cannot be said to constitute an error which reasonable minds could not differ.  See 38 C.F.R. § 20.1403.

The Board notes that the May 16, 1989 Board decision specifically acknowledged the Veteran's claim for his headaches to be rated separately from tinnitus.  The Board thereafter denied this claim.  The Board denied the claim because it concluded the headaches were referable to his brain trauma and the governing criteria provide that headaches, among other subjective symptoms of brain trauma, such as dizziness and insomnia, are rated as non-psychotic brain syndrome.  The Board next concluded, apparently relying on the medical judgment provided by the medical member of the panel deciding the appeal, that the adverse symptomatology attributable to his headaches was contemplated in the 30 percent rating the Veteran already received for his non-psychotic brain syndrome, residuals of a trauma, under 38 C.F.R. Part 4, Diagnostic Code 9304 (a mental disorder characterized as a chronic brain syndrome associated with brain trauma) (1988).  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision in relying on its own medical judgment); see also MacKlem v. Shinseki, 24 Vet. App. 63 (2010), aff'd MacKlem v. Shinseki, 445 Fed. App. 310 (Fed. Cir. 2012) (unpublished) (acknowledging RO rating boards included physicians in pre-Colvin era decisions and permissibly relied on the medical judgment offered by the medical member of the rating board who participated in the determination).

Thereafter, the Board made a de facto finding that assigning the Veteran a separate rating for the headaches caused by his traumatic brain injury would compensate the claimant twice for the same adverse symptomatology (i.e., headaches) and therefore violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (1988).

As highlighted by the Court's September 2015 Memorandum Decision, it does appear that the Board in its May 1989 decision did not consider all of the regulatory provisions extant at the time of the decision.  Organic mental disorders listed in diagnostic codes 9300-9325 were rated under the General Rating Formula for Organic Mental Disorders.  38 C.F.R. § 4.132, Diagnostic Codes 9300-9325 (1988).  The General Rating Formula for Organic Mental Disorders contain the following note:

An organic mental disorder, as defined in the American Psychiatric Association manual, is characterized solely by psychiatric manifestations.  However, neurological or other manifestations of etiology common to the mental disorder may be present, and if present, are to be rated separately as distinct entities under the neurological or other appropriate system and combined with the rating for the mental disorder.  

38 C.F.R. § 4.132, Note 2 (1988) (emphasis added).  

Under Diagnostic Code 8045 for brain disease due to trauma, it states the following:

Purely subjective complaints such as headaches, dizziness, insomnia, [ ] etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under diagnostic code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of [non-psychotic organic] brain syndrome [ ] with brain trauma.  

38 C.F.R. § 4.124a (1988) (emphasis added).  

There is no mention of 38 C.F.R. § 4.132 and the above-listed Note which precedes the General Rating Formula for Organic Mental Disorders.  And the Board concedes that such regulation was not apparently addressed.  The critical question however is whether the Board in its May 1989 decision incorrectly applied the regulatory provisions extant at the time.  38 C.F.R. § 20.1403(a).  The Board finds that it did not, notwithstanding the apparent lack of consideration of 38 C.F.R. § 4.132, and Note 2.

As reflected above in the provided procedural history, the Veteran was awarded service connection for tinnitus, headaches, and non-psychotic organic brain syndrome as a residual of trauma to the head.  See March 1970, January 1979 rating decisions.  Hence, these disabilities share a common etiology.  And under 38 C.F.R. § 4.132, Note 2, were these disabilities to be of "etiology common to the mental disorder," the Veteran's tinnitus and headaches should be rated separately as distinct entities.  Such is not the situation in the Veteran's case.  Instead, the tinnitus, headaches, and organic brain syndrome are of etiology common to trauma of the head.  Therefore, 38 C.F.R. § 4.132 and Note 2 are not applicable, and notwithstanding the Board's apparent failure to consider 38 C.F.R. § 4.132 and Note 2 by not listing or discussing such regulation in the May 1989 decision, because the disabilities are not of etiology common to the mental disorder (i.e., non-psychotic organic brain syndrome), but are of etiology common to trauma of the head, the correct statutory and regulatory provisions at the time were not incorrectly applied.

As 38 C.F.R. § 4.132 and Note 2 are found to be inapplicable, the controlling provision in the Veteran's case was 38 C.F.R. § 4.124a and Code 8045, which states that purely subjective complaints such as headaches will be rated 10 percent and no more under diagnostic code 9304.  See also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1930 (32nd ed. 2013) (describing tinnitus as a noise in the ears that is usually subjective in type).  And in the Veteran's case, it does not appear the Veteran's tinnitus is of the rare type that is objective in nature.  Id. (defining objective tinnitus as the rare type of tinnitus that is audible to others, such as to an examiner with a stethoscope).  Therefore, the Veteran's tinnitus and headaches, as subjective complaints of his brain trauma, were rated 10 percent, and no more, under 38 C.F.R. § 4.124a (1988).

The above analysis shows that the applicable regulations in existence in May 16, 1989, were correctly applied and the correct facts, as they were known at the time, were before the adjudicator.  Therefore, the Board's finding was a tenable one and cannot be said to constitute an error about which reasonable minds could not differ.  See 38 C.F.R. § 20.1403(a); Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination: (1) "either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.).  Accordingly, there was no CUE with respect to this allegation and it must therefore be denied.  Id.  

In light of the foregoing, the Board finds that the Veteran has not established that any of the correct facts, as they were known at the time, were not before the Board on May 16, 1989, or the regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); Fugo v. Brown, 6 Vet. App. 40 (1993).  Moreover, the Veteran has not shown that, but for the incorrect application of statutory or regulatory provisions, the outcome of the claim would have been manifestly different.  Accordingly, the Board concludes that there was no CUE in the May 16, 1989, Board decision which did not assign a separate rating for headaches.


ORDER

The Veteran's motion to revise or reverse the May 16, 1989, Board decision that did not assign a separate rating for headaches is denied.  





                       ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



